By the Court,
Kelly, C. J.:
The appellant claims that the court erred in its refusal to render judgment in his favor on the pleadings, as filed in *453the justice’s court, and in allowing the respondent to file a reply in the circuit court. The statute in relation to the proceedings in justices’ courts, section 80, page 473, of the code, provides that “the appellate court may, in furtherance of justice, and upon such terms as may be just, allow the pleadings in the action to l\'u amended, so as not to substantially change the issuw/^d in the justice’s court, or introduce any new cause of ¡y '11 9£ defense.” In justices’ courts the pleadings are ' , made orally or in writing, as the parties to the act' _»ay desire. The object which the legislature had in view by so providing, was to enable the parties litigant to try their cases without going to the expense of employing counsel, if they think proper to do so. Often they are so small that the amount in controversy will not justify the employment of attorneys to conduct them, and especially is this so in country precincts remote from the county seats where lawryers usually reside. In justices’ courts, where parties try their own cases, formality or exactness in pleading is not expected nor required. And when a.ppeals are taken in such cases, the circuit courts are and always have been liberal in allowing the pleadings to be so amended as to present the issues which were in fact tried in the justice’s court, whether they were there made by the pleadings or not.
In this case there can be no doubt that one of the issues tried in the justice’s court was, whether the counter-claim of the appellant was a just one or not. It was undoubtedly contested by the respondent, for the greater portion of it was disallowed by the justice after hearing the testimony on both sides. As it was an issue which was in fact tried before the justice, the circuit court very properly allowed a formal reply to be filed, so that the same issue might again be tried in that court. The appellant also contends that the court erred in withdrawing from the jury the particular question of fact upon which they were directed to find, and in discharging them after they had rendered a general verdict in favor of respondent. The submission of particular questions of fact to be answered by the jury, in addition to their general verdict, is a matter of discretion with the *454court. Neither of the parties can demand it as a matter of right, and being purely a matter of discretion with the court, we think this discretion may be withdrawn at any time before the jury have found a special verdict on the particular question or questions submitted to them. (Moss v. Priest, 19 Abb. Pr. 314.)
Some other exceptions were taken to the refusal of the court to charge the jury as requested by the counsel for appellant. They have not, however, been pressed upon the consideration of the court in the argument of the case, and are therefore presumed to have been abandoned. The instructions asked were mere abstract propositions of law, which the court was under no obligation to give.
The judgment of the court below is affirmed, with costs.